



COURT OF APPEAL FOR ONTARIO

CITATION:
Byfield v. Toronto-Dominion
    Bank, 2012 ONCA 49

DATE: 20120127

DOCKET: C54198

Cronk and Blair JJ.A. and Strathy J. (
ad hoc
)

BETWEEN

Luristein Byfield

Plaintiff (Appellant)

and

The
    Toronto-Dominion Bank,
European Table Inc
. and Mitra Gray

Defendants (Respondents on
    Appeal)

Majekodunmi Adega, for the appellant

Harvey J. Ash, for the respondent European Table Inc.

Chad Kopach, for the respondent The Toronto-Dominion
    Bank

Heard: January 23, 2012

On appeal from the judgment of Justice M. Edwards of the
    Superior Court of Justice, dated July 22, 2011.

ENDORSEMENT

[1]

The appellant commenced an action to invalidate a home renovations
    transaction with the respondent, European Table Inc., and a loan agreement with
    a bank whereby the appellant financed the costs of the renovations.  The motion
    judge granted summary judgment in favour of the respondent on the basis that
    there was no genuine issue requiring a trial in respect of the home renovations
    transaction.

[2]

The appellant appeals.  She argues that the motion judge erred: (1) by
    making factual findings in the absence of supporting evidence or in the face of
    conflicting evidence; and (2) by improperly imposing a burden on her to prove
    that her claim had a real chance of success, notwithstanding that the
    respondent allegedly failed to establish that there was no genuine issue requiring
    a trial.

[3]

We reject these arguments.

[4]

At heart, the appellants challenge to the summary judgment rests on her
    assertion that the motion judge misapprehended and exceeded his authority on a
    summary judgment motion.  We disagree.

[5]

Although the motion judge did not have the benefit of this courts
    recent decision in
Combined Air Mechanical Services Inc. v. Flesch
,
    2011 ONCA 764, his reasons indicate that he was alive to the nature of his
    powers under Rule 20 of the
Rules of Civil Procedure
and that his
    decision was grounded in the evidence before him.

[6]

The motion judge held, as he was entitled to do, that the appellant had
    entered into a contract with the respondent for the renovations in question at
    an initial contract price of $35,000.  He rejected, as unsupported by any
    objective evidence, the appellants claim that her signatures on the contract
    and other related documents were forgeries.

[7]

These holdings were well within the ambit of the motion judges
    authority on a summary judgment motion.  This was not a case where a full
    appreciation of the evidence and the issues that was required to make
    dispositive findings could only be achieved by way of a trial.  On the
    contrary, the motion judges holdings are firmly  indeed, perhaps
    overwhelmingly  supported by the evidentiary record including, in part, by the
    appellants own affidavit evidence concerning the contract price for the
    renovations.  The evidence before the motion judge established the existence of
    a contract at the initial price asserted by the respondent, the performance of
    the contract save for one outstanding installation item (the kitchen
    backsplash)  the completion of which is within the appellants control  the
    acceptance by the appellant of the benefits of the contract, and a value for
    the work performed by the respondent in at least the amount of $25,000.

[8]

Moreover, as indicated by the motion judge, the appellants forgery
    claim was based solely on her bald assertions of forgery without corroborative
    evidence of any kind.  This allegation stood in stark contrast to the
    contemporaneous documentary evidence and the respondents sworn affidavit
    evidence of the fact of, and the circumstances surrounding, the appellants
    execution of the contract.

[9]

Nor was the summary judgment in this case inappropriate by reason of the
    fact that the parties agreed that the action should be treated as if brought
    under the simplified procedures under Rule 76.  There was no significant
    conflicting evidence in this case that might have dictated that a speedy trial
    was the proper course.  In addition, the contemporaneous documentation before
    the motion judge supported the respondents version of events.  Accordingly,
    this was a case where both the full appreciation test for summary judgment and
    the efficiency rationale reflected in Rule 76 were served by granting summary
    judgment: see
Combined Air
at paras. 255-57.

[10]

Finally,
    the motion judge did not err in his approach to the appellants burden on the
    motion.  On a motion for summary judgment, the court is entitled to assume that
    the parties have advanced their best case and put forward the evidence on which
    they rely to make out their case.  This places a burden on a party who resists
    summary judgment, like the appellant, to lead trump or risk losing.  We see
    no error in the motion judges conclusion that, in the circumstances here, the
    appellant failed to meet her evidentiary burden.

[11]

Accordingly,
    the appeal is dismissed.  The respondent European Table Inc. is entitled to its
    costs of the appeal, fixed in the amount of $6,000, inclusive of disbursements
    and all applicable taxes.

E.A. Cronk
    J.A.

R.A. Blair
    J.A.

G.R.
    Strathy J.


